CCA 20110406. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted, and, that the decision of the United States Army Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is directed that the portion of the promulgating order referencing the amended language in the Specification of the Charge be corrected to allege: "[Prior to Pleas, the date '15 October 2008' was amended to read, '15 September 2008’ ...”